Exhibit 10.3

 

PRIVILEGED AND CONFIDENTIAL

 

July 6, 2004

 

Sherrill W. Hudson

745 San Esteban Avenue

Coral Gables, FL 33146

 

Dear Sherrill:

 

TECO Energy, Inc. (the “Company”) considers it essential to the best interests
of its stockholders to foster the continuous employment of key management
personnel. In this connection, the Board of Directors of the Company (the
“Board”) recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may exist and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of key management personnel to the detriment of the
Company and its stockholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

 

In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth in Subsection 2(iii) hereof, the
Company agrees that you shall receive the severance benefits set forth in this
letter agreement (the “Agreement”) in the event your employment with the Company
is terminated subsequent to a “change in control of the Company” (as defined in
Section 2(i) hereof) (or is deemed to be terminated subsequent to a change in
control of the Company in accordance with the second sentence of Section 3
hereof) under the circumstances described below.

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through June 30, 2006; provided, however, that commencing on
July 1, 2005 and each July 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than March
31 of such year, the Company shall have given notice that it does not wish to
extend this Agreement (provided that no such notice may be given during the
pendency of or within two years following a potential change in control of the
Company, as defined in Section 2(ii) hereof); provided, further, if a change in
control of the Company shall have occurred during the original or extended term
of this Agreement, this Agreement shall continue in effect for a period of
twenty-four (24) months beyond the month in which such change in control
occurred.

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 1

 

2. Change in Control; Potential Change in Control. (i) Except as provided in the
second sentence of Section 3 hereof, no benefits shall be payable hereunder
unless there shall have been a change in control of the Company, as set forth
below. For purposes of this Agreement, a “change in control of the Company”
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is in fact required to comply therewith; provided, that, without
limitation, such a change in control shall be deemed to have occurred if:

 

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

 

(B) during any period of twenty-four (24) consecutive months (not including any
period prior to the date of this Agreement), individuals who at the beginning of
such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraphs (A), (C) or (D) of this Section
2(i)) whose election by the Board or nomination for election by the stockholders
of the Company was approved by a vote of at least two–thirds (2/3) of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

(C) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 65% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 2

 

(D) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets.

 

(ii) For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if:

 

(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a change in control of the Company;

 

(B) any person (as hereinabove defined), including the Company, publicly
announces an intention to take or consider taking actions which if consummated
would constitute a change in control of the Company;

 

(C) any person (as hereinabove defined), other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (a) is or becomes the beneficial owner, (b) discloses directly or
indirectly to the Company or publicly a plan or intention to become the
beneficial owner, or (c) makes a filing under the Hart–Scott–Rodino Antitrust
Improvements Act of 1976, as amended, with respect to securities to become the
beneficial owner, directly or indirectly, of securities representing 9.9% or
more of the combined voting power of the outstanding voting securities of the
Company; or

 

(D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

 

(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company, you will remain in
the employ of the Company until the earliest of (a) a date which is one (1) year
from the occurrence of such potential change in control of the Company, (b) the
termination by you of your employment after you attain “normal retirement age”
under the provisions of the TECO Energy Group Retirement Plan or any successor
thereto (the “Retirement Plan”) or by reason of Disability as defined in Section
3(i), or (c) the date of the occurrence of a change in control of the Company.

 

3. Termination Following Change in Control. If your employment is terminated
following a change in control of the Company and during the term of this
Agreement (as determined under Section 1 hereof), other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by you without Good
Reason, then the Company shall pay you the amounts, and provide you the
benefits, described in Section 4(iii) hereof. For purposes of this Agreement,
your employment shall be deemed to have been terminated following a change in
control of the Company

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 3

 

by the Company without Cause or by you with Good Reason, if (i) your employment
is terminated by the Company without Cause prior to a change in control of the
Company (whether or not such a change in control ever occurs) and such
termination was at the request or direction of a “person” (as hereinabove
defined) who has entered into an agreement with the Company the consummation of
which would constitute a change in control of the Company, (ii) you terminate
your employment for Good Reason prior to a change in control of the Company
(whether or not such a change in control ever occurs) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
person, or (iii) your employment is terminated by the Company without Cause or
by you for Good Reason and such termination or the circumstance or event which
constitutes Good Reason is otherwise in connection with or in anticipation of a
change in control of the Company (whether or not such a change in control ever
occurs).

 

(i) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty (30)
days after written notice of termination is given you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
“Disability”.

 

(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason, as defined in Subsections 3(iv) and 3(iii), respectively) after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this Subsection, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in this Subsection and
specifying the particulars thereof in detail.

 

(iii) Good Reason. “Good Reason” for termination by you of your employment shall
mean the occurrence (without your express written consent) after any change in
control of the Company, or prior to a change in control of the Company under the
circumstances described in the second sentence of Section 3 hereof (treating all
references in paragraphs (A) through (H) below to a

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 4

 

“change in control of the Company” as references to a “potential change in
control of the Company”), of any one of the following acts by the Company, or
failures by the Company to act:

 

(A) the assignment to you of any duties inconsistent (except in the nature of a
promotion) with the position in the Company that you held immediately prior to
the change in control of the Company or a substantial adverse alteration in the
nature or status of your position or responsibilities or the conditions of your
employment from those in effect immediately prior to the change in control of
the Company;

 

(B) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time;

 

(C) the Company’s requiring you to be based more than twenty-five (25) miles
from the Company’s offices at which you were principally employed immediately
prior to the date of the change in control of the Company except for required
travel on the Company’s business to an extent substantially consistent with your
present business travel obligations;

 

(D) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company, within seven (7) days of the date such compensation is due;

 

(E) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participate immediately prior to the change in
control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, than existed at the time of the change in
control;

 

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s
pension, life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the change in control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the change in control of the
Company, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of your years of service
with the Company in accordance with the Company’s normal vacation policy in
effect at the time of the change in control of the Company;

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 5

 

(G) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

 

(H) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (iv) below
(and, if applicable, the requirements of Subsection (ii) above), which purported
termination shall not be effective for purposes of this Agreement.

 

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

 

(iv) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 7 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(v) Date of Termination, Etc. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection (ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Subsection (ii)
above shall not be less than thirty (30) days, and in the case of a termination
pursuant to Subsection (iii) above shall not be less than fifteen (15) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this proviso), the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties or by a
binding arbitration award; and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, base
salary) and continue you as a participant in all compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given, until the dispute is finally resolved in accordance with
this Subsection. Amounts paid under this Subsection

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 6

 

are in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.

 

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, as defined by Subsection 2(i), or prior to a change in
control of the Company under the circumstances described in the second sentence
of Section 3 hereof, upon termination of your employment or during a period of
disability you shall be entitled to the following benefits:

 

i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all compensation payable to you under the
Company’s disability plan or program or other similar plan during such period,
until this Agreement is terminated pursuant to Section 3(i) hereof. Thereafter,
or in the event your employment shall be terminated by reason of your death,
your benefits shall be determined under the Company’s retirement, insurance and
other compensation programs then in effect in accordance with the terms of such
programs.

 

ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.

 

iii) If your employment by the Company terminates in a manner entitling you to
benefits under this Section pursuant to Section 3 hereof, then you shall be
entitled to the benefits provided below:

 

(A) the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due, except as otherwise provided
below;

 

(B) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you a lump sum
severance payment (together with the payments provided in paragraphs (D), (E)
and (F) below, the “Severance Payments”) equal to the sum of (1) the greater of
(a) your annual rate of base salary in effect on the Date of Termination or (b)
your annual rate of base salary in effect immediately prior to the change in
control of the Company and (2) the greatest of (a) the average of the last two
annual bonuses (annualized in the case of any bonus paid with respect to a
partial year) paid to you preceding the Date of Termination, (b) the average of
the last two annual bonuses (annualized in the case of any bonus paid with
respect

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 7

 

to a partial year) paid to you preceding such change in control, (c) the most
recent annual bonus (annualized in the case of any bonus paid with respect to a
partial year) paid to you preceding the Date of Termination, or (d) the most
recent annual bonus (annualized in the case of any bonus paid with respect to a
partial year) paid to you preceding such change in control, or (e) in the event
that on the date of the change in control of the the Company you have been
employed by the Company for less than two years and have not yet been considered
for receipt of an annual bonus, your annual incentive target award in effect
immediately prior to such change in control;

 

(C) the Company shall also pay to you, within five (5) days after any such fees
or expenses are incurred, all legal fees and expenses incurred by you as a
result of or in connection with such termination, including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement
(other than any such fees or expenses incurred in connection with any such claim
which is determined by arbitration, in accordance with Section 11 of this
Agreement, to be frivolous) or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), to any payment or benefit
provided hereunder;

 

(D) for a twelve (12) month period after such termination, the Company shall
arrange to provide you with life, disability, accident and health insurance
benefits substantially similar to those which you are receiving immediately
prior to the Notice of Termination. Benefits otherwise receivable by you
pursuant to this Subsection 4(iii)(D) shall be reduced to the extent comparable
benefits are actually received by you from a subsequent employer during the
twelve (12) month period following your termination, and any such benefits
actually received by you shall be reported to the Company;

 

(E) in addition to the retirement benefits to which you are entitled under the
Retirement Plan, any supplemental retirement or excess benefit plan maintained
by TECO or any of its subsidiaries or any successor plans thereto (hereinafter
collectively referred to as the “Pension Plans”), the Company shall pay you in
cash a lump sum equal to the excess of (a) the actuarial equivalent (computed at
your date of termination) of the retirement pension (taking into account any
early retirement subsidies and post-retirement surviving spouse benefits
associated therewith and determined as an annuity payable in the normal form
under the Pension Plans commencing at your normal retirement age under the
Retirement Plan or any earlier date, but in no event earlier than the second
anniversary of the Date of

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 8

 

Termination, whichever annuity the actuarial equivalent of which is greatest)
which you would have accrued under the terms of the Pension Plans (without
regard to the limitations imposed by Section 401(a)(17) of the Code, or any
amendment to the Pension Plans made subsequent to a change in control of the
Company and on or prior to the Date of Termination, which amendment adversely
affects in any manner the computation of retirement benefits thereunder),
determined as if you were fully vested thereunder and had continued to be a
participant in each of the Pension Plans for twelve (12) additional months and
as if you had accumulated twelve (12) additional months of compensation (for
purposes of determining your pension benefits thereunder), each in an amount
equal to the sum of the amounts determined under clauses (1) and (2) of Section
4(iii)(B) hereof over (b) the actuarial equivalent (computed at your date of
termination) of the vested retirement pension (taking into account any early
retirement subsidies and post–retirement surviving spouse benefits associated
therewith and determined as an annuity payable in the normal form under the
Pension Plans commencing at your normal retirement age under the Retirement Plan
or any earlier date, but in no event earlier than the Date of Termination,
whichever annuity the actuarial equivalent of which is greatest) which you had
then accrued pursuant to the provisions of the Pension Plans. For purposes of
this Subsection, "actuarial equivalent" shall be determined using the same
actuarial assumptions utilized in determining the amount of alternate forms of
benefits under the Retirement Plan immediately prior to the change in control of
the Company; and

 

iv) Except as otherwise specifically provided in paragraph (C) thereof, the
payments provided for in Subsection (iii) shall be made not later than the fifth
day following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth day after the Date of Termination. In the
event that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to you payable on the fifth day after demand therefor by the Company (together
with interest at the rate provided in section 1274(b)(2)(B) of the Code).

 

v) You shall not be required to mitigate the amount of any payment provided for
in this Section 4 or Section 5 hereof by seeking other employment or otherwise,
nor, except as specifically provided in Sections 4 (iii)(D) above, shall the
amount of any payment or benefit provided for in this Section 4 or Section 5
hereof be reduced by any compensation earned by you as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by you to the Company, or otherwise.

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 9

 

5. Certain Additional Payments by the Company.

 

(i) Whether or not you become entitled to payments under this Agreement, if any
of the payments or benefits received or to be received by you in connection with
a change in control of the Company or the termination of your employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a change in
control of the Company or any person affiliated with the Company or such person)
(such payments or benefits, including the Severance Payments but excluding the
Gross–Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the excise tax imposed by section 4999 of the Code or any interest or
penalties are incurred by you with respect to such excise tax (such excise tax,
together with any such interest and penalties, being hereinafter referred to as
the “Excise Tax”), the Company shall pay to you an additional amount (the
“Gross–Up Payment”) such that the net amount retained by you, after paying any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax on the Gross–Up Payment, shall be equal to the
Total Payments.

 

(ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) acceptable to you and selected by the accounting firm which was,
immediately prior to the change in control of the Company, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (B) all “excess parachute payments” (within the
meaning of section 280G(b)(1) of the Code) shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the “base amount” (within the meaning of section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (C) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross–Up Payment, you shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross–Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

 

(iii) In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of the termination of
your employment, you shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 10

 

Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross–Up Payment being repaid by you to the
extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction) plus interest on the
amount of such repayment at 120% of the rate provided in section 1274(b)(2)(B)
of the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of your employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by you with respect to such excess) at the time
that the amount of such excess is finally determined. You and the Company shall
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Excise Tax with respect to the Total Payments.

 

6. Successors; Binding Agreement. (i) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled to hereunder if you
terminate your employment for Good Reason following a change in control of the
Company, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 11

 

the Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida, without giving effect to the conflicts of
law principles thereof. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law. The obligations of the
Company under Sections 4 and 5 shall survive the expiration of the term of this
Agreement.

 

9. Validity. The invalidity or unenforceability or any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted before a
panel of three arbitrators in the State of Florida in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction; provided, however,
that you shall be entitled to seek specific performance of your right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------

Sherrill W. Hudson

July 6, 2004

Page 12

 

13. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

 

Sincerely,

TECO Energy, Inc.

By:

   

Name:

  David E. Schwartz

Title:

 

Vice President, Assistant General

Counsel and Corporate Secretary

 

Agreed to this                  day

of                                         , 2004.

 

   Sherrill W. Hudson

 